Case 2:15-cv-01366-JRG-RSP Document 543 Filed 03/13/21 Page 1 of 2 PageID #: 35070




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

    PERSONALIZED MEDIA                           §
    COMMUNICATIONS, LLC,                         §
                                                 §
          Plaintiff,                             §
                                                 §
                                                          Case No. 2:15-cv-01366-JRG-RSP
    v.                                           §
                                                 §
    APPLE INC,                                   §
                                                 §
          Defendant.                             §

                                              ORDER

          Defendant Apple Inc. previously filed a Motion for Summary Judgment of Invalidity of

   U.S. Patent No. 8,191,091 Under § 101 (Dkt. No. 264.) Magistrate Judge Payne entered a Report

   and Recommendation (Dkt. No. 458), recommending denial of Apple Inc.’s Motion for Summary

   Judgment of Invalidity of U.S. Patent No. 8,191,091 Under § 101. Apple has now filed Objections

   (Dkt. No. 470), with Plaintiff Personalized Media Communications, LLC filing a Response (Dkt.

   No. 492.)

          After conducting a de novo review of the briefing on the Motion for Summary Judgment

   of Invalidity of U.S. Patent No. 8,191,091 Under § 101, the Report and Recommendation, and the

   briefing on Apple’s Objections, the Court agrees with the reasoning provided within the Report

   and Recommendation and concludes that the Objections fail to show that the Report and

   Recommendation was erroneous. Consequently, the Court OVERRULES Apple’s Objections and

   ADOPTS the Report and Recommendation and orders that the Motion for Summary Judgment of

   Invalidity of U.S. Patent No. 8,191,091 Under § 101 (Dkt. No. 264) is DENIED.
Case 2:15-cv-01366-JRG-RSP Document 543 Filed 03/13/21 Page 2 of 2 PageID #: 35071




      So ORDERED and SIGNED this 12th day of March, 2021.




                                              ____________________________________
                                              RODNEY GILSTRAP
                                              UNITED STATES DISTRICT JUDGE




                                         2
